Citation Nr: 0333318	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  97-20 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The case was previously before the Board in August 2002 at 
which time the Board found that new and material evidence had 
been submitted to reopen the veteran's claim for entitlement 
to service connection for PTSD.  After reopening the claim 
for service connection, the Board determined that additional 
development was required.  See 38 C.F.R. § 19.9 (2002).  The 
veteran was notified of the Board's determination in August 
2002.  VA treatment records were obtained and associated with 
the claims file and the veteran was afforded a VA examination 
in April 2003.  The requested development is complete in this 
case.

In May 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  

Because the Board now grants the entire benefit sought on 
appeal in this case, the veteran's case will not be remanded 
and he will not be provided additional notice of the evidence 
developed by the Board beyond that set forth in the decision 
below.  38 C.F.R. § 20.903(b) (2003).  




FINDINGS OF FACT

1.  The veteran served on active duty from June 1966 to June 
1970 and in the Republic of Vietnam from July 1967 to July 
1968.

2.  His unit was subject to frequent rocket and mortar 
attacks, to include the destruction of a grease rack and 5-
ton truck, as documented by unit histories. 

3.  The veteran has PTSD that began as a result of his 
military experiences.  


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from July 1967 to July 1968.  His unit of 
assignment for his service in Vietnam was with Company E of 
the 65th Engineering Battalion.  The veteran did not receive 
any awards that reflect combat service during his year in 
Vietnam.

The veteran originally attempted to establish service 
connection for PTSD in October 1986.  The claim was denied by 
the RO in January 1987.  The veteran appealed to the Board; 
however, the Board also denied the veteran's claim in April 
1990.  The basis for the denial at that time was that the 
veteran's claimed psychiatric disability was considered the 
result of a personality disorder.  There was no diagnosis of 
PTSD at that time.  

Associated with the claims file are private treatment records 
for the period from the Wayne County Mental Health Center for 
the period from March 1995 to August 1996.  Of note is a 
treatment entry dated in August 1996 that provided a 
diagnosis of PTSD.  This was based on the veteran's history 
of being in Vietnam and reportedly experiencing and 
witnessing events that threatened his life and other's lives.  

The veteran submitted his current claim for entitlement to 
service connection in February 1997.  He included a medical 
report from E. W. Hoeper, M.D., that was dated in February 
1997.  Dr. Hoeper provided diagnoses of PTSD, major 
depression and agoraphobia.

The veteran's claim was denied in April 1997.  The rating 
decision noted that the veteran had not submitted new and 
material evidence; specifically he had not provided any 
evidence of a stressor that could be linked to his diagnosis 
of PTSD.

The veteran perfected his appeal in July 1997.  At that time 
the veteran said that he experienced mortar fire and rocket 
attacks as well as being shot at while serving in Vietnam.  
He said that these experiences were the basis for his current 
diagnosis of PTSD.

The veteran was afforded a VA psychiatric examination in 
September 1997.  The examiner stated that the then current 
psychometrics, clinical interview, clinical observations, 
history provided by the veteran and a review of the claims 
file did not support a diagnosis of PTSD related to a combat 
stressor.  The examiner noted that the veteran reported a 
number of symptoms that could be related to PTSD but the 
veteran was unable to identify salient military stressors.  
The veteran was given diagnoses of dysthymic disorder, late 
onset, and personality disorder, not otherwise specified.

The veteran submitted a statement on a VA Form 1-9 in 
February 1998 wherein he provided further information on his 
claimed stressors.  He related that his unit was hit every 
night by rockets and mortars.  He also related an experience 
where he was on guard duty when an attack occurred.  He said 
that a 5-ton truck was hit and the concussion of the 
explosion knocked him to the ground.

The veteran's claim was originally denied by the Board in 
July 1999.  The basis for the denial was that the veteran had 
not submitted new and material evidence to reopen his claim.  
The Board noted that the veteran had received several 
diagnoses of PTSD on an outpatient basis; however, when given 
specific VA examinations, to include psychological testing 
over the years, he was not diagnosed with PTSD.  

The veteran appealed the Board's decision to United States 
Court of Appeals for Veterans Claims (Court).  Additional 
evidence was added to the veteran's claims file concurrent 
with the pending appeal to the Court.  In particular a VA 
outpatient treatment entry, dated in February 1999, noted 
that the veteran related stressors of nightly rocket attacks 
and seeing a friend suffer a severe facial wound.  The 
examiner said that the veteran's diagnosis of PTSD was 
supported.

Additional records from a VA Vet Center for the period from 
July 1999 to April 2001, and VA outpatient treatment records 
for the period from January 1999 to April 2001, documented 
continuous outpatient treatment for PTSD that the various 
healthcare providers related to the veteran's Vietnam 
service.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's underlying claim for 
entitlement to benefits.  The Board's July 1999 decision was 
vacated by the Court in April 2001, based on an unopposed 
motion to stay the proceedings and remand the case for 
development consistent with the provisions of the VCAA.  

The veteran's attorney submitted a substantial amount of 
evidence to the Board in July 2002.  The evidence included 
medical records, as well as the veteran's personnel records 
and records regarding the veteran's unit history in Vietnam.  
The personnel records showed the unit of assignment for his 
service in Vietnam was with Company E of the 65th Engineering 
Battalion.  

The unit history records document a number of rocket and 
mortar attacks on the 65th Engineering Battalion during the 
time the veteran was assigned to the battalion.  The 
veteran's company was noted to be mortared for the first time 
in November 1967.  Additional entries noted a continued and 
increasing number of attacks on the company.  In particular, 
the unit history documents the destruction of a grease rack 
and a 5-ton tractor from a rocket attack on March 25, 1968.  
This incident has been related by the veteran on several 
occasions, most specifically in his February 1998 submission.  
In short, the unit history served to verify the veteran's 
claimed stressors of frequent rocket and mortar attacks on 
his company, as well as the incident where the grease rack 
and 5-ton tractor were destroyed.

In August 2002 the Board found that the veteran had submitted 
new and material evidence; the claim was reopened.  The Board 
then ordered additional development in keeping with the 
evidentiary practice at that time rather than remand the case 
to the RO.

The first development request directed that outstanding 
treatment records be obtained and that the veteran be 
afforded a VA examination.  VA treatment records for the 
period from January 2000 to October 2002 were obtained and 
associated with the claims file.  However, the Board's 
development unit failed to schedule the veteran for an 
examination.  A second development request to obtain the 
examination was made in February 2003.

The veteran was afforded a VA psychiatric examination in 
April 2003.  Unfortunately, the examiner was not provided the 
claims file as directed in the development memorandum.  The 
veteran's medical file was available from the VA medical 
center (VAMC).  Nevertheless, the examiner was apprised of 
the basis for the examination and that if a diagnosis of PTSD 
was appropriate, the examiner should comment on the 
relationship between the diagnosis and any of the verified 
stressors identified in the record.

The examiner noted the veteran's history of receiving 
psychiatric treatment and that he had been diagnosed with 
PTSD on a number of occasions.  The veteran related that he 
was "constantly" exposed to mortar and rocket attacks at 
his base.  He also said that he had seen a friend of his 
severely injured.  The examiner provided an Axis I diagnosis 
of PTSD.  

II.  Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy."  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(d) (2003); see also 38 
U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  If VA 
determines that the veteran did not engage in combat, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998) (citations omitted); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).

The VA regulation applicable to PTSD service connection 
claims, 38 C.F.R. § 3.304(f), was amended to reflect changes 
in law as a result of the Cohen decision.  See 64 Fed. Reg. 
32,807-08 (June 18, 1999).  The Board notes the amendment 
replaced the requirement of a "clear" diagnosis of PTSD 
with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an in-
service stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (2003).

As a preliminary matter, the Board finds that the veteran did 
not engage in combat during his service in Vietnam.  His 
personal awards and decorations do not establish that he 
participated in combat.  As such, corroborating evidence is 
required to verify the veteran's claimed stressors.

The several VA psychiatric and psychology examinations of 
record, going back to the 1980's, with the exception of the 
April 2003 examination, reported that the veteran did not 
have PTSD.  One major problem was the veteran's failure to 
provide a stressor to the examiners.  The September 1997 VA 
examiner stated that the veteran exhibited symptoms of PTSD 
but had not related a stressor to the examiner.  Further, the 
veteran had not provided sufficient information for stressor 
verification in any other setting until later years.  

As noted above, the unit history provided by the veteran's 
attorney in July 2002 did serve to verify the stressors 
regarding frequent rocket and mortar attacks on the veteran's 
company.  The unit history also documented a very specific 
stressor regarding the destruction of a grease rack and 5-ton 
truck.  Accordingly, the Board finds that those stressors are 
verified.  See Pentecost v. Principi, 16 Vet. App. 124, 128-
29 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).

The April 2003 VA examiner, while not having access to the 
claims file, did have access to the veteran's medical records 
which contained the above reports.  The examiner also had 
instructions on how to review the veteran's claimed stressors 
and determine if a diagnosis of PTSD related to those 
stressors was appropriate.

The examiner noted the veteran's claimed stressors of 
frequent rocket and mortar attacks, and his fear of death 
during his service in Vietnam.  The examiner found that a 
diagnosis of PTSD was appropriate.  Moreover, the examiner 
commented that psychological testing was not necessary to 
establish a diagnosis of PTSD.

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  In this regard, the Board 
notes that the evidence clearly shows diagnoses of PTSD which 
meet the pertinent criteria.  Moreover, the examination 
reports showing these diagnoses showed adequate examination 
of the veteran's symptomatology to arrive at the diagnoses.  
In addition, inasmuch as the stressors that the veteran 
relates are, in certain particulars, corroborated by the 
information in the unit history, the stressors are viewed as 
verified.  The Board consequently finds that the veteran has 
PTSD as a result of his military service.  An award of 
service connection is warranted.

The Board notes that the veteran's case was remanded by the 
Court in May 2001 for specific consideration of the 
application of the VCAA to his claim.  As the Board's 
decision constitutes a complete grant of the benefit sought 
on appeal, there is no further assistance or development 
required in this case to comply with the VCAA.  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



